—In two actions to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 6, 1997, which denied their motion to consolidate the actions pursuant to CPLR 602.
*479Ordered that the order is reversed, as a matter of discretion, with one bill of costs, the motion is granted, and the actions are consolidated.
In the interests of judicial economy, to avoid inconsistent verdicts and in the absence of demonstrable prejudice, the motion to consolidate these two actions to recover damages for personal injuries arising out of two separate, work-related accidents should have been granted (see, Mclver v Canning, 204 AD2d 698; Gabran v O & Y Liberty Plaza Co., 174 AD2d 708; Dolce v Jones, 145 AD2d 594; Heck v Waldbaum’s Supermarkets, 134 AD2d 568). Bracken, J. P., Joy, Altman and Goldstein, JJ., concur.